UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6748



THOMAS M. HAMRICK,

                                            Plaintiff - Appellant,

          versus


STATE OF WEST VIRGINIA; WEST VIRGINIA JUDICIAL
INVESTIGATION COMMISSION; WEST VIRGINIA OFFICE
OF DISCIPLINARY COUNSEL; WEST VIRGINIA MAGIS-
TRATE COURT OF KANAWHA COUNTY; WEST VIRGINIA
KANAWHA COUNTY PROSECUTORS OFFICE; KANAWHA
COUNTY SHERIFF'S DEPARTMENT; WEST VIRGINIA
KANAWHA COUNTY OFFICE OF EMERGENCY SERVICES
(911); STEVEN J. KNOPP; CHARLES R. GARTEN,
JR.; JOHN W. BENNETT; WILLIAM FORBES; CAROL
FOUTY; JACK PAULEY; PETE LOPEZ; KATHY DEMARCO;
WARD HARSHBARGER; DAVID TUCKER; KEVIN QUINLAN;
D. E. DRENNAN; B. C. ROBBINS; OTHERS UNKNOWN,
as yet to be identified,

                                           Defendants - Appellees,


BRUCE KAYUHA,

                                                            Movant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-00-97-2)


Submitted:   July 13, 2000                 Decided:   July 25, 2000
Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas M. Hamrick, Appellant Pro Se. Jill Denise Helbling, STEPTOE
& JOHNSON, Charleston, West Virginia; John Andrew Smith, SMITH,
CONLEY & WELLBORN, Charleston, West Virginia; Robert William
Schulenberg, III, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Thomas M. Hamrick appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Hamrick v. West Virginia, No. CA-00-97-2 (S.D.W. Va. May 16, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED



                                2